On consideration of the petition for extraordinary relief in the nature of a writ of mandamus, which this Court construes as a writ-appeal petition for review of the United States Air Force Court of Criminal Appeals décision, Appellant’s motion to stay the proceedings, and *58motion to attach, it is ordered that said motion to attach is granted, that said writ-appeal petition is hereby denied without prejudice to Appellant’s right to raise the issue asserted during the course of normal appellate review, and that said motion to stay the proceedings is hereby denied as moot.